19 F.3d 29
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Alfred Bert ROBBS, Jr., Debtor.UNITED STATES of America, Appellant,v.Alfred Bert ROBBS, Jr., Appellee.
No. 92-56319.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 2, 1994.Decided Feb. 16, 1994.

Before:  BROWNING, FERGUSON, and KLEINFELD, Circuit Judges.

ORDER

1
Because the district court did not abuse its discretion by admitting evidence of Robbs's theory concerning the ineffective transfer of stock to his sons, or by allowing the testimony of Bruce Robbs, we affirm.